H10000028322 3 Articles of Amendment to Articles of Incorporation of Dragon’s Lair Holdings, Inc. (Name of Corporation as currently filed with the Florida Dept. of State) P070001109951 (Document Number of Corporation (if known) Pursuant to the provisions of section 607.1006, Florida Statutes, this Florida Profit Corporation adopts the following amendment(s) to its Articles of Incorporation: A. If amending name, enter the new name of the corporation: Four Star Holdings, Inc. The new name must be distinguishable and contain the word' "corporation," "company," or "incorporated" or the abbreviation "Corp., " "Inc., "or Co.," or the designation "Corp," "Inc, " or "Co ". A professional corporation name must contain the word "chartered," "professional association, "or the abbreviation "P.A." B.Enter new principal office address, if applicable: 100 Four Star Lane (Principal office address MUST BE A STREET ADDRESS) Odenville, AL35120 C.Enter new mailing address, if applicable: 100 Four Star Lane (Mailing addressMAYBE A POST OFFICE BOX) Odenville, AL35120 D.If amending the registered agent and/or registered office address in Florida, enter the name of the new registered agent and/or the new registered office address: Name of New Registered Agent: (Florida street address) New Registered Office Address: , Florida (City) (Zip Code) New Registered Agent's
